468 F.2d 914
UNITED STATES of America, Plaintiff-Appellee,v.Russell GARNER, Defendant-Appellant.
No. 72-2239.
United States Court of Appeals,Ninth Circuit.
Nov. 6, 1972.

Oscar B. Goodman, of Goodman & Snyder, Ltd., Las Vegas, Nev., for defendant-appellant.
Joseph L. Ward, U. S. Atty., Lawrence J. Semenza, Asst. U. S. Atty., Las Vegas, Nev., for plaintiff-appellee.
Before CHAMBERS and TRASK, Circuit Judges, and BYRNE,* Senior District Judge.
PER CURIAM:


1
Appellant was found guilty by a jury on three counts for interstate transportation of falsely made and forged travelers checks in violation of 18 U.S.C. Sec. 2314.  His sentences were made to run concurrently on the three counts.


2
The evidence is sufficient to support the jury's determination that the appellant knowingly and willfully presented and received payment for forged checks in one state drawn on a bank in another state and that he caused the checks to move in interstate commerce as his acts were done with knowledge that the use of the mails would follow in the ordinary course of business.  United States v. Kenofskey, 243 U.S. 440, 37 S.Ct. 438, 61 L.Ed. 836 (1917); United States v. Sheridan, 329 U.S. 379, 67 S.Ct. 332, 91 L.Ed. 359 (1946); United States v. Masters, 456 F.2d 1060 (C.A.9, 1972).


3
The short answer to appellant's argument that he was sentenced on three counts when he was actually convicted of one offense, is that his sentences are to run concurrently and that his conviction on one count is sufficient to sustain the sentence.  Hirabayashi v. United States, 320 U.S. 81, 105, 63 S.Ct. 1375, 87 L.Ed. 1774 (1943).


4
Affirmed.



*
 Honorable William M. Byrne, Sr., United States Senior District Judge, Central District of California, sitting by designation